DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 04-14-2022, Applicants amended claims 5 and 12, and cancelled claims 21-22 in the response filed 07/11/2022.
Claim(s) 1-20 are pending examination.
Response to Arguments
Applicants’ amendments to claims 5 and 20 have overcome the previous 35 USC § 112 claim rejection, as set forth in pages 3-4 of the 04-14-2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a front redistribution structure having a first surface and a second surface, opposite to the first surface, the front redistribution structure including a redistribution layer; an antenna substrate provided on the first surface of the front redistribution structure, the antenna substrate including a dielectric layer, a plurality of antenna members provided in the dielectric layer, and a plurality of through-vias respectively connecting the plurality of antenna members to the redistribution layer; a semiconductor chip provided on the first surface of the front redistribution structure, the semiconductor chip having a connection pad electrically connected to the plurality of antenna members through the redistribution layer; a conductive core structure provided on the first surface of the front redistribution structure, the conductive core structure having a first through-hole in which the antenna substrate is provided, and a second through-hole in which the semiconductor chip is provided; an encapsulant sealing at least a portion of each of the antenna substrate, the semiconductor chip, and the conductive core structure; a rear redistribution structure configured to expose the antenna substrate and cover an upper portion of the semiconductor chip, the rear redistribution structure including a conductive cover layer provided on the encapsulant above the upper portion of the semiconductor chip and a conductive via penetrating through the encapsulant and connecting the conductive cover layer to the conductive core structure; an insulating cover layer provided to cover the encapsulant and the rear redistribution structure; and a plurality of connection bumps provided on the second surface of the front redistribution structure, and electrically connected to the redistribution layer.
Claims 2-11 are allowed, because they depend from the allowed claim 1.  
Independent claim 12 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 12, a front redistribution structure having a first surface and a second surface, opposite to the first surface, the front redistribution structure including a redistribution layer; an antenna substrate provided on the first surface of the front redistribution structure, the antenna substrate including a dielectric layer and a plurality of antenna members in the dielectric layer; a first semiconductor chip provided on the first surface of the front redistribution structure, the first semiconductor chip being electrically connected to the plurality of antenna members through the redistribution layer; an encapsulant sealing at least a portion of each of the antenna substrate and the first semiconductor chip; and a conductive cover layer provided on the first semiconductor chip and the encapsulant, wherein the conductive cover layer overlaps at least a portion of the first semiconductor chip in a direction perpendicular to the first surface of the front redistribution structure.
Claims 13-17 are allowed, because they depend from the allowed claim 12.  
Independent claim 18 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 18, a front redistribution structure including a redistribution layer; an antenna substrate provided on the front redistribution structure, the antenna substrate including a dielectric layer, and a plurality of antenna members in the dielectric layer; a semiconductor chip provided on the front redistribution structure, and connected to the plurality of antenna members through the redistribution layer; a core structure provided on the front redistribution structure, and surrounding the semiconductor chip; and a conductive cover layer provided on the semiconductor chip and connected to the core structure, wherein the conductive cover layer does not overlap the antenna substrate in a direction perpendicular to an upper surface of the front redistribution structure.
Claim 19-20 is allowed, because it depends from the allowed claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895